Clement, Ch. J.
This case is an action in equity to foreclose a. mechanic’s lien, and was tried before a referee. The referee did not report the form of the judgment, and, therefore, it was settled by the court. The Constitution' provides that no judge shall sit in review of his own decision, and,technically, I am disqualified from taking' any part in this appeal, for the reason, that the form of the judgment was settled by me, and I granted an allowance. On the argument I suggested, that there was a doubt in my mind .on- this question, and the attorneys agreed to waive the point. .The disqualification of a judge cannot be waived, an^ if judgment is rendered by this General Term, the same, could he set aside on motion, for the. reasons ■ stated. Oakley v. Aspinwall, S . N. Y. 547.
A reargument is, therefore, "ordered.
Van Wyck and Osborne, JJ., concur.
Reargument ordered.